Boyce, J.
charging the jury:
Gentlemen of the jury: — In this case it is provided under Section 1 of Chapter 228, Vol. 17, Laws of Delaware (Rev. Code 1893, p. 944), “That if any person shall unlawfull), or without having first obtained the consent of the owner or legal proprietor thereof, take possession of, use, ride or drive off * * * any horse, gelding, mare, colt, ass, or mule * * * he shall be deemed guilty of a misdemeanor,” etc.
Under the indictment it is charged that James H. Coates, the accused, did on the fifth day of July, 1910, unlawfully and without first having obtained the consent of the owner or legal proprietor thereof, then and there take possession of, use, and drive off a certain horse then and there being the property of Elias J. Taylor.
The evidence adduced before you from the witness stand by the several witnesses who have testified in your presence is all before you, and we shall not attempt a detailed statement of the evidence, for you have it and you will recollect it quite as well as the court. You are the sole judges of the evidence and of the credibility of the witnesses and the weight and value of their testimony. It is from that evidence which you have heard, considered in connection with the charge of the court respecting the law, that you are to find your verdict.
We will say very briefly that it appears to be conceded in this case that a minor son of the prosecuting witness did on the fifth day of July last year trade a horse with the accused. It was contended on the part of the prosecuting witness that at the time the trade was made he, and not the son, was the owner of the horse, and that the trade was made without his (the prosecuting *427witness’) consent. The accused, on the other hand, claims that at the time he made the trade with the son he believed that the son had authority to make the trade, and he has also testified before you — and that is not denied — that very soon after the trade was made he drove up to the home of the prosecuting witness and got the boots from the latter for the horse or colt. You have the facts all before you. If you find that the son, with the consent of the father, made the trade, or if the father, after the trade had been made, ratified the same, your verdict should be not guilty. If you find that the father dissented from the trade after it had been made, and took the mare which the son had taken in exchange for the father’s horse back to the accused and demanded the return of his horse, yet if instead of repossessing himself of his horse the prosecuting witness then and there, as alleged by the defendant, traded for another horse, then your verdict should be not guilty. That is a fact for you to determine from the evidence, not for the court. If you find from all the facts and circumstances of the case as presented to you — and the facts, as well before the trade as after, are to be considered by you— that the defendant had reasonable cause to believe, and did believe, that he.was the lawful owner of the horse when he drove him away, then your verdict should be not guilty.
In order for you to find the accused guilty, you should find that he, without the consent of the owner, either directly or indirectly, did unlawfully take possession of, use, ride or drive off the horse in question. If you so find, then your verdict should be guilty.
It is a principle of criminal law that in every criminal case the accused is presumed to be innocent until his guilt is established to the satisfaction of the jury beyond a reasonable doubt; and the burden is upon the state in every criminal case to satisfy the jury of the guilt of the accused beyond a reasonable doubt. By a reasonable doubt is not meant a vague, speculative, possible or indefinable doubt, but it is a reasonable doubt growing out of the evidence and such a doubt as would control reasonable men in the ordinary affairs of life. If you have such a doubt as that under this evidence, then your verdict should be, not guilty *428because a reasonable doubt' enures to the benefit of the accused and entitles him to an acquittal.
Where there is conflict of testimony, as in this case, it is the province and duty of the jury to reconcile such testimony if they can; if they cannot reconcile it, then they may accept that part of it which from all the circumstances of the case they deem to be worthy of belief, and it is their duty to reject that part of the testimony which they deem to be unworthy of belief.
You have the facts in the case before you, with the statement of the law as announced by the court, and we leave it to you to return to this court with such a verdict as you believe under all the evidence you are warranted in finding.
Verdict, not guilty.